Citation Nr: 1743686	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  05-35 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to an initial compensable rating for bilateral hammer toes of the second, third, and fourth toes. 

3.  Entitlement to an initial compensable rating for post left bunionectomy. 

4.  Entitlement to a separate rating or ratings for neurological abnormality related to of degenerative disc disease (DDD) of the lumbar spine for the period prior to March 27, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to March 1981 and she also had active service from April 2001 to May 2002, February 2003 to May 2004, and July 2010 to June 2011.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which in pertinent part, granted service connection for mild DDD of the lumbar spine, and evaluated it as noncompensably disabling.  It was remanded by the Board in September 2012.  In a May 2013 rating decision, the Agency of Original Jurisdiction (AOJ) increased the Veteran's rating for lumbar spine DDD from 0 to 10 percent, effective March 13, 2013.  

In a January 2015 decision, the Board, in pertinent part, denied an initial compensable rating for lumbar spine DDD for the period prior to March 27, 2012; granted a 10 percent rating for lumbar spine DDD beginning March 27, 2012; and further granted a 20 percent rating for lumbar spine DDD beginning March 13, 2013.  Also, the Board denied initial compensable ratings for hammer toes of the second, third, and fourth toes of the right and left foot.  The Board remanded the claims seeking service connection for a right shoulder disability and an initial compensable rating for status post left bunionectomy for additional evidentiary development.  Once the remanded claims were returned to the Board, in the March 2016 decision, the Board remanded these claims once again to ensure the January 2015 remand directives had been complied with.  

The Veteran appealed the portion of the January 2015 decision that denied an initial compensable rating for DDD of the lumbar spine for the period prior to March 27, 2012 to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 Order, the Court granted a Joint Motion for Partial Remand (Joint Motion) of the Veteran and the Secretary of Veterans Affairs (the Parties) to vacate this portion of the January 2015 Board decision and remand for further review.  The Board notes that the Veteran did not appeal the Board's denial of her claims seeking service connection for hyperlipidemia, a vision disability, hypertension, bilateral hearing loss.  She also did not appeal the 10 percent rating assigned for DDD of the lumbar spine from March 27, 2012 to March 12, 2013, the 20 percent rating for DDD of the lumbar spine since March 13, 2013, the 10 percent rating for bilateral pes planus prior to March 27, 2012, and the 20 percent rating for bilateral pes planus from March 27, 2012.  In addition, the Veteran did not appeal the Board's determination that entitlement to an initial compensable rating for hammer toes of the second, third, and fourth toes bilaterally was not warranted.  

Thereafter in a statement dated in April 2012, the Veteran reported that her hammertoes disability had worsened and she was submitting additional evidence.  In a subsequent May 2015 Supplemental Statement of the Case (SSOC) the RO continued the initial, separate compensable ratings for bilateral hammer toes.

In a March 2016 Remand, the Board remanded the issues of entitlement to service connection for a right shoulder disability to obtain an addendum medical opinion and an initial compensable rating for bilateral hammer toes to schedule a VA examination to determine the current severity of bilateral hammer toes and to obtain a medical opinion.  Thereafter, the AOJ issued a July 2016 SSOC continuing the denial of service connection for a right shoulder disability and an initial compensable rating for bilateral hammer toes based on a May 2016 foot examination and a May 2016 addendum opinion on the etiology of the right shoulder disability.

In a May 2016 decision, the Board denied a disability rating in excess of 10 percent for the Veteran's service-connected DDD of the lumbar spine for the period prior to March 27, 2012.

The Veteran appealed the Board's May 2016 decision to the Court.  In an October 2016 Joint Motion, the Parties requested that the Court vacate and remand the Board's decision denying the Veteran a disability rating in excess of 10 percent for her lumbar spine disability prior to March 27, 2012.  The Parties explained that the basis of the Joint Motion was that the Board had not discussed potentially favorable medical evidence of potential neurological abnormality as demonstrated by three positive straight leg raise tests noted in the March 2007 examination report, the June 2002 examination report, and in July 17, 2014 treatment records.  

In correspondence received in January 2017, the Veteran withdrew her request for Board hearing.

Additionally, the Veteran submitted additional evidence in January 2017.  In this regard, in the January 2017 Appellant's Post-Remand Brief, the Veteran's reprehensive stated the Veteran submitted additional medical evidence or statements to the record and waived initial consideration by the AOJ.  38 C.F.R. 
§ 20.1304(c), requesting that the Board decide the appeal on its merits.

The lumbar spine neurological abnormality issue is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a right shoulder disability that was incurred in or caused by active service.

2.  The Veteran has never been shown to have hammertoes of all toes or functional impairment associated with hammer toes during any period.  

3.  The Veteran's left foot bunion (hallux valgus) or symptoms was not equivalent to amputation of the Veteran's great toe, nor did the Veteran undergo resection of the metatarsal head.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability have not all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 

2.  The criteria for an initial compensable rating for bilateral hammer toes of the second, third, and fourth toes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276-5284 (2016).

3.  The criteria for a compensable rating for left foot bunion (hallux valgus) have not all been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in January 2007.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided relevant examinations as discussed in further on in the decision. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of these claims that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  


A.  Right Shoulder

The Veteran seeks service connection for a right shoulder condition she contends is attributed to military service.  Specifically, in a statement received in October 2008 she reported that she was experiencing the same right shoulder symptoms that she experienced in service and was treated for in service.

Here, in March 2003 the Veteran was diagnosed as having muscle strain and a September 2012 diagnosis of rotator cuff tendinopathy.  Thus, the requirement of a current disability has been fulfilled.  In this case, the dispositive issue is whether there is a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For the following reasons the Board finds that entitlement to service connection for a right shoulder disability is not warranted.  Pertinent evidence of record includes service treatment records, VA treatment records and multiple VA examinations.  

First, the service treatment records indicate the Veteran presented to sick call for right shoulder pain.  Multiple reports of history and examinations show denial of shoulder pain, however.  Specifically, a March 14, 2003 emergency room record shows the Veteran presented with complaints of chest pain.  She was diagnosed with chest wall pain.  A subsequent March 2013 Statement of Medical Examination and Duty Status indicate the Veteran experienced chest pain while preparing for physical training and was transferred to the hospital and released.

A subsequent March 21, 2013 service treatment record shows the Veteran presented to sick call for follow-up of shoulder injury.  According to the Veteran's reports she was treated in the emergency room because a shoulder injury was causing chest pain.  The doctor noted that she was having muscle tension.  There was no further discussion or diagnosis related to the shoulder.

On the contrary, July 1980, August 1984, April 1989, April 1993, April 1998, and April 2004 reports of medical history show the Veteran checked "no" to having "painful or trick shoulder or elbow" and the examiner gave a normal clinical evaluation of the upper extremities on each resulting examination.  

A December 2000 report of medical history shows the Veteran checked "yes" to having or having had swollen or painful joints and checked "no" to having "painful or trick shoulder or elbow".  The examiner gave a normal clinical evaluation of the upper extremities.  

A February 2003 report of medical history for deployment indicates the Veteran marked no to having or having had painful shoulder, elbow or wrist.
An April 2004 report of medical assessment and report of examination shows the Veteran reported problems with her feet, knees, and back and an April 2004 report of medical history shows the Veteran marked "yes" to having or having had painful shoulder, elbow or wrist.  The Veteran reported the shoulder injury was related to a pulled muscle in March 2003.  On examination, the examiner gave a normal clinical evaluation of the upper extremities.  This is the first indication of reported shoulder problems following the March 2003 service treatment record noting the Veteran's reports of a shoulder injury at sick call.

A subsequent March 2011 report of medical history for an examination over the age of 40 shows the Veteran checked "yes" indicating having or having had a painful shoulder, elbow, or wrist.  The examiner gave a normal clinical evaluation of the upper extremities.  

A June 2004 Post-deployment Health Assessment indicates the Veteran selected "yes" to now having swollen, stiff, or painful joints.

The April 1989, April 1993, December 2000, and February 2003 reports of medical history show the Veteran denied having or having had right shoulder problems but that she reported "yes" to having other conditions such as jaundice or hepatitis, frequent indigestion, recent weight gain, foot trouble, swollen and painful joints, knee pain, and recurrent back pain.  

An October 2010 consultation sheet shows the Veteran was found to have multiple joint pain issues to include the feet, knees, low back, and also right shoulder impingement signs.  The provisional diagnosis was arthralgias and multiple joint pain and she was recommended for further evaluation.

During the appeal period, post-service treatment records show the Veteran was treated for complaints of pain of the right shoulder.  As discussed above, the Veteran was diagnosed with muscle strain and medical records document treatment for pain with not diagnosis.  Specifically, VA treatment records and treatment records from William Beaumont Army Medical Center (WBAMC El Paso) dated from 1989 to present are associated with the claims file.  A May 2011 VA treatment record shows full range of motion of shoulder with no abnormalities.  A September 2012 VA treatment record shows the Veteran presented with right shoulder pain.  The examiner's notes indicate the Veteran's treatment is for neck pain as well.  The examination report notes painful arc bilateral shoulders, supraspinatus impingement test positive bilateral shoulders, and Hawkins positive bilateral shoulders.  The examiner's impression was bilateral rotator cuff tendinopathy or tear, with no available MRI.  The examiner concluded that if the Veteran did not experience significant resolution of her rotator cuff symptomatology following occupational therapy an MRI will be obtained.  

A January 2013 VA treatment record shows the Veteran had full range of motion of the shoulders the impression was neck pain.  A December 2013 VA treatment record indicates the Veteran was diagnosed with chronic neck and shoulder pain and received injections to treat pain.

A March 2013 VA examination report summarizes the Veteran's reports she did not have any right shoulder problems before active duty and the right shoulder became painful when she pulled a muscle in 2009, she believed.  She reported seeing a doctor who advised she pulled a muscle.  She reported the shoulder recovered and she aggravated the injury in 2010 or April 2011 during physical training.  Thereafter she sought treatment at the VAMC and was prescribed a muscle relaxer.  The Veteran stated that she had no further problems with her shoulder.  March 2013 x-ray study identified bilateral shoulders within normal limits.  The examiner opined that the Veteran' s shoulder condition was at least as likely as not (50 percent probability) incurred in or caused by service.  Specifically, the examiner noted the Veteran's November 2008 reports that shoulder symptoms were the same symptoms that she experienced in March 2003 were chest wall pain.  The examiner noted the Veteran reported shoulder and chest pain but there was no finding of any shoulder abnormality, and she was diagnosed with muscular chest pain.  The examiner concluded that since 2004 "she has seen numerous health care workers [], and there is never ANY mention of ANY shoulder pains or problems until a finding in 12/2011 mentions there is tenderness on palpation of the shoulders."  

A subsequent May 2013 VA joints examination details the Veteran's right shoulder history of pain.  There is no medical opinion.

The January 2015 Board remand determined the March 2013 examination was inadequate.  Thereafter, a March 2015 right shoulder VA examination and April 2016 VA examination cited to normal July 1980, August 1984, April 1989, April 1993, April 1998, December 2000. February 2003, reports of medical exam and history.  Additionally, a March 2003 troop medical clinic record shows the Veteran presented with complaints of right shoulder pain.  The examiner further discussed the April 2004 separation history report notes the Veteran checked "yes" to having "shoulder or elbow or wrist problem" and the examiner notes she pulled a muscle in the right shoulder in March 2003 and this condition resolved.

Following review of the claims file and examination of the Veteran, the examiner opined that right shoulder disability to include tendinopathy was not related to service and determined that the medical evidence of record shows that the Veteran had right chest and right anterior pain with tenderness of the right chest, posterior shoulder, and axilla.  

In so finding, the examiner discussed the medical evidence of record and the Veteran's lay statements in detail.  Specifically, the examiner noted that in March 2003 the Veteran presented with complaints of right shoulder and anterior pain upon waking up.  There was no trauma.  The examiner transferred the Veteran to the emergency room with an assessment related to cardiac condition and not an orthopedic condition of the shoulder.  Following evaluation at the emergency room the Veteran was discharged with the diagnosis of chest wall pain.  The examiner explained that subsequent March 17, 2003 service treatment record indicate the Veteran received follow-up treatment for chest pain and there is not discussion or treatment for the right shoulder.  Thereafter in a March 19, 2004 service treatment record the Veteran presented with complaints of chest pain and right shoulder pain.  The diagnosis was muscular chest pain.  On March 21, 2003, the Veteran reported with complaints of right shoulder pain and explained this was causing her injury not chest pain.  The examiner's impression was follow-up for muscular chest pain.  

In so finding, the examiner noted multiple reports of medical history and examination during service where the Veteran denied having any shoulder problems.  On one occasion on the April 2004 separation medical history report did the Veteran check "yes" indicating having a "shoulder or elbow or wrist problem."  The examination report shows that she received a normal clinical evaluation of the right shoulder.  The examiner explained that the Veteran was seen on multiple occasions following the March 2003 injury by primary care, by physical therapy, by acute care, and even multiple times by orthopedics in the military but she made no mention to ongoing shoulder problems.  The examiner specifically noted that an April 2004 completion of report of medical assessment and during the April 2004 post-deployment evaluation the Veteran did not mention having any shoulder problems.

With respect to the November 2010 service treatment records reflecting treatment for back and right shoulder pain, the examiner explained that on exam there was normal movement of the upper extremities.  The Veteran was noted as having an upper respiratory disease and diagnosis of the right shoulder.  The back and shoulder pain was ascribed to the upper respiratory infection.

With respect to the August 2011 VA treatment record reflecting the Veteran presented to the emergency room department with complaints of right shoulder and neck pain, the examiner noted the Veteran reported with neck pain and stiffness that radiated to her right shoulder with movement.  The examiner at that time noted neck pain with radiation and there was no finding related to the right shoulder.

The examiner also noted that on May 2011 military rheumatology exam the Veteran had no complaints of right shoulder problems and on examination had normal shoulders.  Thereafter, a May 2012 VA treatment record shows the Veteran presented with neck and shoulder pain.  The finding was cervical radiculopathy bilaterally with rotator cuff impingement.  

With respect to the March 2013 VA examination, the April 2016 examiner opined that right shoulder tendinopathy was less likely than not caused by, began during, or is otherwise related to any period of service and noted that diagnoses of muscle strain and right shoulder strain from March 2003 had resolved and the diagnosis of rotator cuff tear tendinopathy did not show a definite tear on examination and no MRI was performed to confirm the assessment.  The examiner's rationale was x-rays from March 2013 were compared with those of November 2015, which identified a normal right shoulder.

The examiner provided a thorough discussion of the Veteran's medical records and reported history and concluded in 2003 the Veteran had acute and self-limited pain in right chest and right shoulder and there is no finding that this pain recurred at any time during that active duty period, noting that at discharge the Veteran denied shoulder problems and received a normal clinical evaluation.  The examiner noted the only diagnosis during this time was right shoulder strain and the symptoms described in the notes at that time are not in any way suggestive of any rotator cuff pathology or any other shoulder-specific etiology in that medical records attribute the Veteran's reports of shoulder pain to the neck and the evidence of record does not clarify a diagnosis beyond shoulder pain.  

In light of the forgoing, the Board finds that entitlement to service connection for a right shoulder disability is not warranted.  Pertinent evidence of record shows that the Veteran's current diagnosis of muscle strain and right shoulder tendinopathy is not related to military service.  

First, the Board finds the opinion and addendum opinion of the April 2016 examiner highly probative evidence against the claim.  The examiner provided a compelling explanation - there was no evidence of a competent diagnosis of a right shoulder disability during service.  Also, as noted by the March 2013 VA examination report, the April 2016 VA examiner also opined that right shoulder tendinopathy was less likely than not caused by, began during, or is otherwise related to any period of service and noted that diagnoses of muscle strain and right shoulder strain from March 2003 had resolved.  With respect to the diagnosis of rotator cuff tear tendinopathy, the April 2016 examiner opined the record does not show a definite tear on examination and no MRI was performed to confirm the assessment.  The examiner's rationale was x-rays from March 2013 were compared with those of November 2015, which identified a normal right shoulder.
Furthermore, following review of the claims file and examination, the March 2013 VA examiner opined that right shoulder disability to include tendinopathy was not related to service and determined that the medical evidence of record shows that the Veteran had right chest and right anterior pain with tenderness of the right chest, posterior shoulder, and axilla.  The Board finds that the medical opinions and rationales of the VA examiners are entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

In this regard, the Board acknowledges the Veteran's contentions that current right shoulder symptoms are the same as those experienced during service.  To the extent that this contention does not include symptoms present since service, the Board notes that whether lay opinions of this nature are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit addressed the competency of lay diagnoses, stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 
Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether this opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  A review of the record evidence shows there is no indication that the Veteran has medical expertise.  Whether current symptoms are related to those experienced during service is not a simple question subject to non-expert opinion evidence in a case like this where there are numerous statements of symptoms present or never having been present.  Finally, whether one medical condition, such as the neck or respiratory problems causes another condition such as a right shoulder condition is not a simple question amenable to lay opinion evidence.  Thus, to the extent that the Veteran contends that right shoulder symptoms or condition is related to symptoms experienced at another time is not competent evidence.  

Specifically, the May 2013 and April 2016 VA examiners explained the reasons for their conclusions based on an accurate and comprehensive review of the relevant evidence of record, including the Veteran's lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Specifically, the April 2016 VA examiner explained that medical records mentioned issues concerning the right shoulder but there was never a specific pathology of a primary shoulder disability diagnosed.  First, in November 2010, the Veteran reported right shoulder pain was due respiratory infection.  On another occasion, right shoulder pain was determined as caused by right chest tenderness and the December 2009 treatment record notes shoulder pain was due to chest wall strain.  In so finding, the examiner considered the Veteran's symptoms in service referencing the reports of right shoulder pain.  

Furthermore, the Board notes that as discussed above, a September 2012 VA treatment record shows examination report notes painful arc bilateral shoulders, supraspinatus impingement test positive bilateral shoulders, and Hawkins positive bilateral shoulders.  The examiner's impression was bilateral rotator cuff tendinopathy or tear.  However, as noted by the VA examiners no MRI was performed.  Additionally, the September 2012 clinician concluded that if the Veteran did not experience significant resolution of her rotator cuff symptomatology following occupational therapy an MRI will be obtained.  This diagnosis was not identified by MRI or further confirmation.  Thereafter, treatment records show the Veteran presented with complaints of right shoulder pain.  There are no diagnoses rendered and the records do not discuss the Veteran's military service in anyway.  Thus, these opinions outweigh the Veteran's more general lay assertions as to the etiology of any shoulder disability.

With respect to the Veteran's reports of medical history indicating shoulder pain in service to having right shoulder pain and the diagnosis of muscle strain, the Board finds the multiple normal clinical evaluation of the upper extremities by the examiners noted in the accompanying medical examination are more probative than the Veteran's reports.  The examination reports of the upper extremities reflects the judgment of a competent medical professional that the Veteran did not have in-service problems warranting a diagnosis of a condition related to the right shoulder.  Thus, the Veteran's service medical records do not provide probative evidence in support of her claim.  This is evidence against her claim because it tends to show that on clinical evaluation she did not have a right shoulder disability or symptoms of such during service.  

Given the negative findings for clinical evidence of pertinent disability in service, and weighing the Veteran's reports of symptomatology during service with the medical evidence of record, and VA examination reports indicating no diagnosis of a right shoulder disability that was incurred in service or otherwise related to service, the Board finds the reasoned opinion of these examiners, who examined the Veteran and based their opinions on the evidence of record to include the Veteran's reported history, shows there is no competent evidence linking any right shoulder condition to service.

For the above reasons, the Board concludes that the preponderance of the evidence is against granting service connection for a right shoulder disability.  Thus, there is no reasonable doubt to be resolved in the Veteran's favor, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


III.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  


B.  Bilateral Hammer Toes and Left Bunionectomy

The Veteran's hammer toes, of the second, third, and fourth toes of each foot were assigned a noncompensable disability rating and are rated under DC 5282 for hammer toe.  Under DC 5382, hammer toe of all toes without claw foot is rated 10 percent, and hammer toe of single toes are rated noncompensable (0 percent).  38 C.F.R. § 4.71a.

The Veteran's status post left bunionectomy is rated under DC 5280 for unilateral hallux valgus.  A rating of 10 percent is assigned for unilateral hallux valgus with resection of the metatarsal head or for severe hallux valgus if equivalent to amputation of the great toe.  Id.  

Pertinent evidence of record includes VA treatment records and private treatment records from William Beaumont Army Medical Center (WBAMC El Paso) dated from 1989 to present are associated with the claims file.  During the period on appeal the Veteran reported with complaints of foot pain related to a bunion.

Service treatment records in July 1983 note the onset of bilateral foot pain related the Veteran's boots.  Examination showed left great toe metatarsophalangeal tenderness and inflammation and full range of motion.  The impression was trauma from boots and friction. 

On March 2007 VA examination, there was no gross deformity.  There was no gait or functional limitation of standing or walking, and no edema, weakness, instability, tenderness, or pain on manipulation of the feet.  X-rays revealed slight hallux valgus of about 15-20 degrees of each foot, and surgical changes in the left first metatarsal.  The diagnosis was flexible pronated flat feet and status post left bunionectomy and hammertoe correction bilaterally of the second, third, and fourth toes.  There was noted to be minimal impairment of the feet.  

A January 2009 VA treatment record reflects that the Veteran reported having pain in both feet for five years, especially at night.  

On June 2010 VA examination, the Veteran reported temporary benefit from shoe and boot inserts, and having pain but no real functional limitations regarding her feet.  She had slight residual hallux alignment of the left great toe, and no pain on motion.  There was an area of tenderness over a skin graft under the third metatarsal head of the right foot, which the examiner believed was representative of some evidence of some abnormal weight bearing.  She also had some mild thickening of the skin underneath the second metatarsal head of the left foot, which also represented a bit of abnormal weight bearing.  There was no edema, instability, or pain on manipulation of the feet.  She had corrected hammertoe deformities of the second, third, and fourth toes of the right foot, and of the second and third toes of the left foot.  She had a nontender corn over the dorsal layer aspect of the fourth toe on the right, and a small corn on the dorsal aspect of the proximal interphalangeal joint of the left fourth toe, which was nontender to palpation.  There was no resection of the metatarsal head.  

On March 2012 VA foot examination, the Veteran was noted to have had hammer toes and mild hallux valgus of the left foot, no hallux rigidus or claw foot, malunion or nonunion of the tarsal or metatarsal bones, or any other foot injuries.  There was no evidence of bilateral weak foot.  It was noted that the Veteran did full time administrative work.

On March 2013 VA foot examination, a diagnosis of hammer toes and hallux valgus was noted, as well as a diagnosis of left bunionectomy.  The Veteran reported pain in both feet along all aspects of the soles of both feet and the entire dorsum of both feet from the mid-metatarsal area distally.  She reported encircling pain at the forefoot of both feet, that staying off the feet helped, and that she used shoe inserts which helped a bit.  On examination, there was no Morton's neuroma, metatarsalgia, or hammer toes were noted.  It was noted that the Veteran had hallux valgus of both feet with mild or moderate symptoms.  There was no hallux rigidus, claw foot, malunion or nonunion of the metatarsal bones, or bilateral weak foot.  It was noted that there had been previous hammer toe surgery with no finding of hammer toes currently, that there was slight elevation of the affected toes at the metatarsophalangeal joints but no findings of hammer toes, and distal joints were normal.  All the toes flexed at the appropriate joint and range of motion of the toes was good.  It was noted that she had well-corrected hammer toes of the second, third, and fourth toes.  It was noted that the Veteran stated that she would have difficulty working in a standing position for very long, but that she could work in a predominantly seated job.  

The Veteran was afforded VA examination in April 2016.  Following claims file review and examination, the examiner noted that the Veteran had hammer toe surgery in June 1995 when she was not on active duty and explained that at the time of the initial service connection the Veteran did not have hammer toes.  She had already had surgical correction, and there was no residual hammering of any toes.  The examiner explained that examination of the feet revealed that the Veteran does not currently have findings of hammer toes of any toe on either foot and she does not have residual hammer toes.  The examiner further explained that in that the Veteran does not have residual hammer toes of either foot, she cannot have symptoms due to hammer toes of either foot.  The examiner defined hammer toe as contraction deformity of the proximal interphalangeal joint of the second, third, fourth, or fifth toe causing it to be permanently bent, resembling a hammer.  Here, the examiner explained that on examination of the feet there was not any hammer positioning of any of the Veteran's toes and on both feet and there is not any contraction deformity of the proximal interphalangeal joint.  Thus, without contraction deformity of the proximal interphalangeal joints, the examiner concluded there cannot be hammer toes, by definition of the condition.

In light of the foregoing, the Board finds that an initial compensable rating for hammer toes of the second, third, and fourth toes of the either foot is not warranted.  The Veteran has never been shown to have hammertoes of all toes, as is required for a compensable rating under DC 5282 for hammer toes.  Additionally, no such impairment has been associated with her hammer toes during any period.  In this regard, on March 2013 VA examination, it was noted that the Veteran did not have hammer toes currently, after having surgery on her toes, and that the toes flexed at the appropriate joints, range of motion of the toes were good, and her hammer toes were well-corrected.

As the preponderance of the evidence reflects that an initial compensable rating for the Veteran's bilateral hammertoes is not warranted under this diagnostic code, the benefit of the doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107 (b) 9West 2014); 38 C.F.R. § 4.3(2016).

Finally, the Veteran's left foot bunion (hallux valgus) was assigned a noncompensable disability rating and has been rated under Diagnostic Code (DC) 5280, which provides a 10 percent disabling rating for unilateral hallux valgus, if severe, equivalent to amputation of the great toe or if operated upon with resection of the metatarsal head.  38 C.F.R. § 4.71a, DC 5280.  The highest rating available under DC 5280 is 10 percent.  See 38 C.F.R. § 4.71a.

Hallux valgus is angulation of the great toe away from the midline of the body (toward the other toes) and can be caused by bunions.  Verdon v. Brown, 8 Vet. App. 529, 530 (1996); Weggenmann v. Brown, 5 Vet. App. 281, 283 (1993).  The major findings in hallux valgus (bunion) are pain or discomfort in the first metatarsophalangeal joint (the joint at the base of the great toe) or under the ball of the foot, deformity at that joint, and sometimes redness and swelling.  68 Fed. Reg. 7020 (February 11, 2003).

As discussed above, the evidence of record shows that a noncomensable rating and no higher has been warranted throughout the period on appeal.  In this regard, on recent examination in April 2016, the examiner opined that examination identified mild and recurrent left foot bunion and that the Veteran's metatarsal head had not been resected.  Additionally, the April 2016 VA examiner opined that the Veteran does not have current findings suggesting Morton's neuroma of either foot or suggesting metatarsalgia of either foot, noting that examination did not show increased pain with palpation between the metatarsophalangeal joints or mulder's click was not observed.

Based on the foregoing, the Board finds that the criteria for initial compensable rating under DC 5280 have not been met for the left foot hallux valgus.  Specifically, the evidence of record, specifically, the March 2007, June 2010, March 2012, and April 2016 VA examination reports show that the diagnosed disorder was not equivalent to amputation of the Veteran's great toe, nor did the Veteran undergo resection of the metatarsal head.  Thus, the highest evaluation assigned for hallux valgus, which is 10 percent disabling, is not warranted as the evidence of record does not show that the disability symptoms met this criteria, or that the Veteran underwent surgery with resection of metatarsal head.  

For the reasons stated above, the Board concludes that the criteria for a compensable rating for bilateral hammer toes of the second, third, and fourth toes, and status post left bunionectomy have not been approximated for any period on appeal.  Hence, the appeal as to these issues must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 51.7(b); 38 C.F.R. § 4.3.  


IV.  Extraschedular

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms of bilateral hammer toes and left bunionectomy, are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  


ORDER

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to an initial compensable rating for bilateral hammer toes of the second, third, and fourth toes is denied. 

Entitlement to an initial compensable rating for post left bunionectomy is denied. 

REMAND

After a review of all of the evidence, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claim for an initial compensable rating for DDD of the lumbar spine prior to March 27, 2012.

Specifically, the Board requires a medical opinion as to whether the positive straight leg raising tests noted in the March 2007 examination report, the June 2002 examination report, and in July 17, 2014 treatment records are indicative of neurological abnormality associated with the Veteran's DDD of the lumbar spine for the period prior to March 27, 2012.  







Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's entire claims file is made available to an appropriate medical professional to render an opinion as to whether the Veteran had neurological abnormality associated with his DDD of the lumbar spine for the period prior to March 27, 2012.  The examiner is asked to provide a medical opinion as to whether it is at least as likely as not that the Veteran had neurologic abnormality associated with his DDD of the lumbar spine at any time prior to March 27, 2012, and if so to identify the abnormality and provide a medical opinion as to the severity of any such abnormality, to include radiculopathy of either or both lower extremity.  The examiner must discuss the significance of positive straight leg raising testing as noted in the March 2007 examination report, the June 2002 examination report, and in July 17, 2014 treatment records.  .  

3.  Thereafter, readjudicate the claim of entitlement to a separate rating or ratings for neurological abnormality related to degenerative disc disease (DDD) of the lumbar spine for the period prior to March 27, 2012.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and her representative and allow the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


